  Case: 4:19-cr-00803-SNLJ Doc. #: 4 Filed: 09/10/19 Page: 1 of 2 PageID #: 10


                                                                                   FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                                                                SEP 1 0 2019
                                    EASTERN DIVISION                          U. S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF MO
                                                                                     ST.LOUIS
 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 ) No: 4:19 MJ 352 DDN
                                                    )
  SHAWNTEPEN                                        )
                                                    )
 Defendant.                                         )


                 MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Nauman Wadalawala,

Special Assistant United States Attorney for said District, and ,moves the Court to order

defendant detained pending trial, and further requests that a detention hearing be held three (3)
                                                               \

days from the date of defendant's initial appearance before the United States Magistrate pursuant

'to Title 18, United States Code, §3141, et seq.

        As and for its grounds, the Government states as follows:

        1.      Defendant is charged with an offense for which a mandatory minimum of 10-

years imprisonment is prescribed under Title 21.

        2.      Furthermore, Defendant is charged with an offense for which a mandatory

minimum of 5-years imprisonment consecutive is prescribed under Title 21.

        3.      On September 9, 2019, Defendant retrieved a package of approximately four (4)

pounds of methamphetamine.

        4.      Inside of the Defendants residence was one .40 caliber handgun, multiple digital

scales, ammunition, and a large scale psilocybin
                                          (
                                                 mushroom grow operation.
  Case: 4:19-cr-00803-SNLJ Doc. #: 4 Filed: 09/10/19 Page: 2 of 2 PageID #: 11




        5.     Given the serious nature of the charges, there is a serious risk that the defendant

will flee.

        6.     The defendant is a threat to the community.

        WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       ls/Nauman Wadalawala
                                                       NAUMAN WADALAWALA #65252MO
                                                       Special Assistant United States Attorney
